Title: From Thomas Jefferson to Anthony Haswell, 13 October 1802
From: Jefferson, Thomas
To: Haswell, Anthony


          
            Sir
            Washington Oct. 13. 1802.
          
          Immediately on the reciept of your letter of Sep. 16. stating the enlistment of Jeremiah Battels, an infant, against the will of his father, directions were sent to the proper officer to enquire into the fact and, if true, to discharge him. perhaps however the officer may not be in a situation to obtain evidence, and the order fail from that cause. in such case it is proper the father should know that by applying to a judge for a Habeas corpus, the young man will be brought before the judge, to whom the father may exhibit the proofs, and, if satisfactory, the judge will discharge him on this ground that an infant is incapable of engaging himself to any thing without the consent of his father or guardian. this method of discharge, where it can be conveniently resorted to, is preferable to the other, because it is useful to exhibit examples of the military will controuled & circumscribed by the civil authority. Accept my best wishes & respects.
          
            Th: Jefferson
          
        